Citation Nr: 1400951	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1961 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a total disability rating based on the combined effects of his service-connected disabilities.  During the course of the appeal, the Veteran has been rated initially at 80 percent disabled (date of claim through January 27, 2010), and then at 90 percent disabled (January 28, 2010 through the present).  He meets the statutory criteria for a total disability rating.  See 38 C.F.R. § 4.16(a) (2013).  

The Veteran underwent examinations to determine the severity of his service-connected disabilities in March 2008.  Since then, he has been granted service-connection for diabetes mellitus (effective May 2007), and granted service connection for bilateral peripheral neuropathy of the lower extremities.  It is evident that his overall condition has worsened since the March 2008 examinations, and that a new examination to determine the effects of all of his service-connected conditions is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Although there is a notation that the Veteran missed an examination in November 2011, that examination was related to his separate claims of increased ratings for hearing loss and tinnitus.  Further, the Veteran has provided good cause for having missed that appointment.  Thus, adjudicating the appeal based on the current evidence of record, due to the failure to report for an examination, is not appropriate.  38 C.F.R. § 3.655 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination (or examinations, as necessary) to determine the effects of his service-connected conditions on his ability to obtain and maintain substantially gainful employment.  The examiner is to be provided access to the claims folder, a copy of this remand, and the electronic claims file.  The examiner must specify in the report that the paper and electronic claims file have been reviewed.  In accordance with the latest worksheets for rating the Veteran's service-connected disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and functional impairment caused by the service connected disabilities.  

Thereafter, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability obtain and retain substantially gainful employment consistent with his education and experience, without consideration of the his age.  The examiner must provide a complete explanation for any opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative.  

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  It must be ensured that the examiner documented consideration the paper and electronic claims file.  If the report is deficient in any manner, corrective procedures must be implemented.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

